          Case 1:19-cv-01288-NONE-EPG Document 16 Filed 08/28/20 Page 1 of 4



 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     JASON ERPINAR,                                Case No. 1:19-cv-01288-EPG (PC)
10
                   Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
11                                                 RECOMMENDING THAT THIS CASE BE
           v.                                      DISMISSED, WITHOUT PREJUDICE,
12                                                 BECAUSE OF PLAINTIFF’S FAILURE
     SANTOS, et al.,                               TO COMPLY WITH A COURT ORDER
13                                                 AND FAILURE TO PROSECUTE
                  Defendants.
14                                                 (ECF No. 10)
15                                                 OBJECTIONS, IF ANY, DUE WITHIN
                                                   FOURTEEN DAYS
16
                                                   ORDER DIRECTING CLERK TO ASSIGN
17                                                 DISTRICT JUDGE
18          Jason Erpinar (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action filed pursuant to 42 U.S.C. § 1983.
20          Plaintiff filed the complaint commencing this action on September 16, 2019. (ECF No.
21   1). On April 10, 2020, the Court screened Plaintiff’s complaint and found that it stated a
22   cognizable claim. (ECF No. 10). The Court gave Plaintiff thirty days from the date of service
23   of the order to either: “a. File a First Amended Complaint, which the Court will screen in due
24   course; b. Notify the Court in writing that he does not want to file an amended complaint, and
25   instead wants to proceed only on his claim for failure to protect in violation of the Eight
26   Amendment against John Doe, a tower officer at CCI; or c. Notify the Court in writing that he
27   wishes to stand on his complaint without further amendment, in which case the Court will issue
28   findings and recommendations to a district judge consistent with this order.” (Id. at 8-9).

                                                      1
           Case 1:19-cv-01288-NONE-EPG Document 16 Filed 08/28/20 Page 2 of 4



 1   Plaintiff was warned that “[f]ailure to comply with this order may result in the dismissal of this
 2   action.” (Id. at 9).
 3           On June 11, 2020, the Court granted Plaintiff’s second motion for extension of time,
 4   giving Plaintiff an additional thirty days to respond to the Court’s screening order. (ECF No.
 5   14). This thirty-day period has expired, and Plaintiff has not filed an amended complaint or
 6   otherwise responded to the Court’s order. Accordingly, the Court will recommend that this
 7   case be dismissed, without prejudice, for failure to comply with a court order and failure to
 8   prosecute.
 9           “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to
10   comply with a court order, the Court must weigh the following factors: (1) the public’s interest
11   in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
12   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
13   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d
14   639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
15           “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’”
16   Id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly,
17   this factor weighs in favor of dismissal.
18           As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to
19   determine whether the delay in a particular case interferes with docket management and the
20   public interest…. It is incumbent upon the Court to manage its docket without being subject to
21   routine noncompliance of litigants....” Pagtalunan, 291 at 639. Plaintiff has failed to respond
22   to the Court’s screening order. This failure to respond is delaying the case and interfering with
23   docket management. Therefore, the second factor weighs in favor of dismissal.
24           Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
25   and of itself to warrant dismissal.” Id. at 642 (citing Yourish, 191 F.3d at 991). However,
26   “delay inherently increases the risk that witnesses’ memories will fade and evidence will
27   become stale,” id. at 643, and it is Plaintiff’s failure to comply with a court order and to
28   prosecute this case that is causing delay. Therefore, the third factor weighs in favor of

                                                      2
           Case 1:19-cv-01288-NONE-EPG Document 16 Filed 08/28/20 Page 3 of 4



 1   dismissal.
 2            As for the availability of lesser sanctions, at this stage in the proceedings there is little
 3   available to the Court which would constitute a satisfactory lesser sanction while protecting the
 4   Court from further unnecessary expenditure of its scarce resources. Considering Plaintiff’s
 5   incarceration and in forma pauperis status, it appears that monetary sanctions are of little use.
 6   And, given the stage of these proceedings, the preclusion of evidence or witnesses is not
 7   available. Additionally, because the dismissal being considered in this case is without
 8   prejudice, the Court is stopping short of using the harshest possible sanction of dismissal with
 9   prejudice.
10            Finally, because public policy favors disposition on the merits, this factor weighs
11   against dismissal. Id.
12            After weighing the factors, the Court finds that dismissal without prejudice is
13   appropriate. Accordingly, the Court HEREBY RECOMMENDS that:
14                 1. This case be dismissed, without prejudice, because of Plaintiff’s failure to
15                      comply with a court order and to prosecute this case; and
16                 2. The Clerk of Court be directed to close this case.
17            These findings and recommendations will be submitted to the United States district
18   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
19   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
20   file written objections with the Court.1 The document should be captioned “Objections to
21   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
22   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
23   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
24   (9th Cir. 1991)).
25   \\\
26

27
              1
               If, instead of or in addition to objecting, Plaintiff responds to the screening order and adequately
28   explains why he failed to timely respond to the screening order, the Court will vacate these findings and
     recommendations.

                                                               3
          Case 1:19-cv-01288-NONE-EPG Document 16 Filed 08/28/20 Page 4 of 4



 1          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
 2   judge to this case.
 3
     IT IS SO ORDERED.
 4

 5
        Dated:     August 28, 2020                           /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   4
